PER CURIAM.
Appellant appeals the denial of his motion to suppress a taped statement made to police while in custody, and the admission of testimony at trial of statements Appellant made to eyewitnesses. We affirm in part, reverse in part, and remand for a new trial.
We hold that Appellant’s statement, “Get me an attorney right now” was an unequivocal request for counsel, and interrogation should have ceased immediately, and not resumed until counsel was provided. Smith v. Illinois, 469 U.S. 91, 105 S.Ct. 490, 83 L.Ed.2d 488 (1984); Almeida v. State, 737 So.2d 520 (Fla.1999), cert. denied — U.S.-, 120 S.Ct. 1221, 145 L.Ed.2d 1121 (2000). Therefore, we must reverse and remand for a new trial. Appellant’s other issue on appeal claiming the trial court erred in admitting testimony of certain witnesses is without merit.
REVERSED and REMANDED.
BOOTH, ALLEN and PADOVANO, JJ., CONCUR.